Citation Nr: 0932733	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-28 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder to include anxiety disorder.



REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1946 to January 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Board denied the Veteran's application 
to reopen the claim of service connection for a psychiatric 
disorder.  The Veteran then appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
order in July 2009, the Court granted a Joint Motion for 
Remand of the parties (the VA Secretary and the Veteran, who 
is represented by counsel), and vacated the Board's and 
remanded the case to the Board for further action.

The claim is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

In the Joint Motion, in part, the parties agreed that a 
remand was necessary to ensure compliance with the duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a), citing Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Also, in August 2009, the Veteran, through counsel, requested 
a hearing before a member of the Board at the Regional 
Office.



In compliance with the Court's Order, the case is REMANDED 
for the following action. 
1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence 
claim). 

The notice should include: 

a). The evidence and information 
that is necessary to reopen the 
claim, namely, new and material 
evidence with the current 
regulatory definition, 38 C.F.R. 
§ 3.156; 

b). The evidence and information 
that is necessary to establish 
entitlement to the underlying 
claim, namely, service connection 
for a psychiatric disorder to 
include anxiety disorder, namely, 
evidence of an injury or disease 
or event, causing an injury or 
disease, during active service; 
evidence of current disability; 
evidence of a relationship between 
the current disability and the 
injury or disease or event, 
causing an injury or disease, 
during active service; 

c). The evidence and information 
that is necessary to establish 
entitlement to the underlying 
claim, namely, service connection 
for a psychiatric disorder to 
include anxiety disorder by 
aggravation of a pre-existing 
condition; 



d). The reason for the previous 
denial of the claim by the RO in 
August 1991 was the absence of new 
and material evidence to reopen 
the previously denied claim of 
service connection for a 
psychiatric disorder.  

In this case, new and material 
evidence, pertaining to the reason 
the claim was previously denied, 
would be competent evidence of 
either: 

i). The onset of a 
psychiatric disorder in 
service; or, 

ii). A current psychiatric 
disorder that is related to 
service, that is, a 
relationship between the 
current psychiatric disorder 
and an injury or disease or 
event, causing an injury or 
disease, during service. 

2. Schedule the Veteran for a hearing 
before the Board at the Regional 
Office.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



